

 
 
Executive

EXHIBIT A


ALEXANDER & BALDWIN, INC.


TIME-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT


RECITALS


A.           The Corporation has implemented the Plan for the purpose of
providing eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.
 
B.           Participant is to render valuable services to the Corporation (or
any Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to Participant under the Stock
Issuance Program.
 
C.           All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1. Grant of Restricted Stock Units.  The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan.  The
number of shares of Common Stock underlying the awarded restricted stock units
and the applicable service vesting requirements for those units and the
underlying Shares are set forth in the Award Notice.  The remaining terms and
conditions governing the Award shall be as set forth in this Agreement.
 
2. Limited Transferability.  Prior to the actual issuance of the Shares which
vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares.  However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death may
be transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to record the ownership of
any Shares which in fact vest and become issuable hereunder in the name of a
revocable living trust established for the exclusive benefit of Participant or
Participant and his or her spouse. Participant may make such a beneficiary
designation or ownership directive at any time by filing the appropriate form
with the Plan Administrator or its designee.
 

 
 



 
 

--------------------------------------------------------------------------------

 

3. Cessation of Service.
 
(a) Except to the extent otherwise provided in this Paragraph 3 or Paragraph 5
below, should Participant cease Service for any reason prior to vesting in one
or more Shares subject to this Award, then the Award shall be immediately
cancelled with respect to those unvested Shares, and the number of restricted
stock units shall be reduced accordingly.  Participant shall thereupon cease to
have any right or entitlement to receive any Shares under those cancelled units.
 
(b) Should Participant’s Service terminate by reason of his or her death or
Permanent Disability prior to vesting in one or more Shares subject to this
Award, then the restricted stock units shall vest in full upon Participant’s
termination of Service. The Shares subject to those vested units shall be issued
in accordance with the applicable provisions of Paragraph 7.
 
(c) Should Participant’s Service terminate by reason of his or her Early
Retirement or Normal Retirement prior to vesting in all the Shares subject to
this Award in accordance with the annual installment vesting schedule set forth
in the Award Notice, then Participant shall immediately vest in that number of
additional Shares (if any) in which Participant would have otherwise been vested
at the time of such termination had the Shares subject to this Award vested in a
series of successive equal monthly installments over the duration of the vesting
schedule set forth in the Award Notice.  The Shares which are deemed to vest on
the basis of such monthly installment vesting schedule shall, together with any
other Shares which are at the time vested but unissued, be issued in accordance
with the applicable provisions of Paragraph 7.  The balance of the Award shall
be immediately cancelled and cease to be outstanding upon such termination of
Service.
 
4. Stockholder Rights and Dividend Equivalents
 
(a) The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares following
their actual issuance upon the Corporation’s collection of the applicable
Withholding Taxes.
 
(b) Notwithstanding the foregoing, should any dividend or other distribution
payable other than in shares of Common Stock be declared and paid on the
Corporation’s outstanding Common Stock in one or more calendar years during
which Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for Participant
and credited with a phantom dividend equivalent to the actual dividend or
distribution which would have been paid on those Shares had they been issued and
outstanding and entitled to that dividend or distribution. The phantom dividend
equivalents so credited to the Participant’s book account for each calendar
quarter this Award remains outstanding in whole or in part shall be distributed
to Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) on the last business day of that calendar
quarter. However, each such distribution shall be subject to the Corporation’s
collection of the Withholding Taxes applicable to that distribution.
 
5. Change in Control
 
(a) This Award, to the extent outstanding at the time of a Change in Control,
may be assumed by the successor entity or otherwise continued in full force and
effect or may be replaced with a cash retention account established by the
successor entity.  Any such assumption or continuation of this Award shall be
effected in accordance with Paragraph 5(b) below. Any cash retention account
established in replacement of this Award shall initially be credited with  the
fair market value (at the effective time of the Change in Control) of
the  Shares subject to the Award at that time, and interest shall accrue on the
outstanding balance of such account, for the period commencing with the closing
date of the Change in Control and continuing through the date of the final
payment of the account, including any deferred payment date under Paragraph 8,
at a variable per annum rate, compounded semi-annually, equal to the prime rate
of interest as in effect from time to time during such period, as determined on
the basis of the prime rate quotations published in The Wall Street
Journal.  The cash retention account shall vest and be paid out in accordance
with the same vesting and payment schedule applicable to the Award, as set forth
in Paragraphs 1 and 7, and the Participant’s interest in such account shall at
all times be that of a general, unsecured creditor.  In the event of such
assumption or continuation of this Award or such replacement of the Award with a
cash retention account, no accelerated vesting of the restricted stock units
subject to this Award or the underlying Shares shall occur at the time of the
Change in Control, and the Service-vesting provisions set forth in the Award
Notice shall continue in full force and effect.
 
(b) In the event this Award is assumed or otherwise continued in effect, the
restricted stock units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that
time.  To the extent the actual holders of the outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control,  the successor corporation (or parent entity) may, in connection with
the assumption or continuation of the restricted stock units subject to the
Award at that time, but subject to the Plan Administrator’s approval prior to
the Change in Control, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in the Change in Control transaction, provided such common stock is
readily tradable on an established U.S. securities exchange or market.
 
(c) Upon Participant’s Separation from Service due to an Involuntary Termination
occurring within twenty-four (24) months after a Change in Control in which this
Award is assumed or continued in effect, all of the restricted stock units at
the time subject to this Award shall vest, and the Shares underlying those units
shall be issued to Participant in accordance with the applicable provisions of
Paragraph 7.  Should the restricted stock units be replaced with a cash
retention account in accordance with Paragraph 5(a), then the balance credited
to Participant under that account at the time of his Separation from Service due
to an Involuntary Termination shall immediately vest and shall be distributed to
Participant in accordance with the applicable provisions of Paragraph 7;
provided, however, that Participant shall vest and be entitled to such
distribution only if such Involuntary Termination occurs within twenty-four (24)
months following the Change in Control.
 
(d) If the restricted stock units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect or replaced
with a cash retention account in accordance with Paragraph 5(a), then those
units shall vest immediately prior to the closing of the Change in Control, and
Participant shall become entitled to a vested distribution in accordance with
the applicable provisions of Paragraph 7.
 
(e) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
 
6. Adjustment in Shares.  Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of the
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Plan Administrator to the total number and/or
class of securities issuable pursuant to this Award in order to reflect such
change and thereby prevent a dilution or enlargement of benefits hereunder. In
making such equitable adjustments, the Plan Administrator shall take into
account any amounts credited to Participant’s book account under Paragraph 4(b)
in connection with the transaction, and the determination of the Plan
Administrator shall be final, binding and conclusive.  In the event of any
Change in Control transaction, the adjustment provisions of Paragraph 5(b) shall
be controlling.
 
7. Issuance or Distribution of Shares or Other Vested Amounts.
 
(a) The following provisions shall govern the issuance of the Shares (or any
replacement or substitute amounts under Paragraph 5) which vest in accordance
with the provisions of this Agreement:
 
(i) On each Vesting and Issuance Date specified in the Award Notice, the Shares
which vest at that time or which are otherwise deemed to have vested during the
twelve (12)-month period ending with that date but have not otherwise been
issued in accordance with any other applicable provision of this Paragraph 7(a)
shall be issued.
 
(ii) Shares which vest on an accelerated basis upon the Participant’s cessation
of Service under Paragraph 3(b) or 3(c) or upon his Involuntary Termination
under Paragraph 5(c) shall be issued on the date of Participant’s Separation
from Service due to such cessation of Service. Any distribution from the cash
retention account to which Participant is entitled under Paragraph 5(c) upon his
Involuntary Termination shall be paid in a lump sum on the date of his or her
Separation from Service due to such Involuntary Termination.  However, any
issuance or distribution pursuant to the provisions of this subparagraph (ii)
shall be subject to the deferred issuance provisions of Paragraph 8, to the
extent applicable.
 
(iii) Shares which vest under Paragraph 5(d) shall be converted into the right
to receive the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of the Change in Control
transaction, and such consideration per Share shall be distributed to
Participant upon the earliest to occur of (i) the Vesting and Issuance Date on
which the particular Shares to which such consideration relates would have been
issued in the absence of such Change in Control, (ii) the date of Participant’s
Separation from Service or (iii) the first date following a Qualifying Change in
Control on which the distribution can be made without contravention of any
applicable provisions of Code Section 409A.
 
(iv) To the extent the consideration payable per share of Common Stock in the
Change in Control is in the form of cash, a fully-vested cash retention account
shall be established by the successor entity at the time of such Change in
Control for any Shares subject to this Award that vest on an accelerated basis
under Paragraph 5(d).  Such account shall be credited with the cash
consideration payable for the Shares, and interest shall accrue on the
outstanding balance of that account, for the period commencing with the closing
date of the Change in Control and continuing through the date of the final
payment of the account, including any deferred payment date under Paragraph 8,
at a variable per annum rate, compounded semi-annually, equal to the prime rate
of interest as in effect from time to time during such period, as determined on
the basis of the prime rate quotations published in The Wall Street Journal. The
cash retention account, together with all accrued interest thereon through the
actual payment date, shall be distributed in accordance with the same
distribution provisions in effect under  Paragraph 7(a)(iii), and the
Participant’s interest in the account shall at all times be that of a general,
unsecured creditor.
 
(v)   Any issuance or distribution to be made pursuant to the foregoing
provisions of this Paragraph 7(a) shall be made on the designated issuance or
distribution date or as soon as administratively practicable thereafter. In no
event, however, shall such issuance or distribution be made later than the
fifteenth (15th) day of the second (2nd) calendar month following that date.
 
(vi) Each issuance or distribution to be made pursuant to  this Paragraph 7(a)
shall be subject to the Corporation’s collection of all applicable Withholding
Taxes, in accordance with the provisions of Paragraphs 7(b) and 7(c).
 
(vii) Any Shares to be issued to Participant in accordance with the foregoing
provisions of this Paragraph 7(a) shall in the form of a book entry evidencing
ownership of those Shares. Actual certificates for any vested Shares evidenced
by book entry ownership shall be promptly delivered upon the request of
Participant or any other person having an interest at the time in those Shares.
 
(b) The Corporation shall collect the Withholding Taxes with respect to each
non-Share distribution by withholding a portion of that distribution equal to
the amount of the applicable Withholding Taxes, with the cash portion of the
distribution to be the first portion so withheld.
 
(c) Unless Participant (i) otherwise makes satisfactory arrangements with the
Corporation’s Human Resources Department, on or before the expiration of the
designated notification period preceding each applicable issuance date of the
Shares, to pay the applicable Withholding Taxes through the delivery of  a check
payable to the Corporation in the amount of such Withholding Taxes and (ii) in
fact delivers such check to the Corporation not later than that issuance date,
the Corporation shall collect the Withholding Taxes applicable to the Share
issuance through the following automatic share withholding method:
 
-           On each applicable issuance date, the Corporation shall with­hold,
from the vested Shares otherwise issuable to Participant at that time, a portion
of those Shares with a Fair Market Value (measured as of the issuance date)
equal to the applicable Withholding Taxes;  provided, however, that the number
of  Shares which the Corporation shall be required to so withhold shall not
exceed in Fair Market Value the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income.
 
(d) Notwithstanding the foregoing provisions of this Paragraph 7, the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares or any other
amounts hereunder (the “Employment Taxes”) shall in all events be collected from
the Participant no later than the last business day of the calendar year in
which the Shares or other amounts vest hereunder.  Accordingly, to the extent
the applicable issuance date for one or more vested Shares or the distribution
date for such other amounts is to occur in a year subsequent to the calendar
year in which those Shares or other amounts vest, the Participant shall, on or
before the last business day of the calendar year in which the Shares or other
amounts vest, deliver to the Corporation a check payable to its order in the
dollar amount equal to the Employment Taxes required to be withheld with respect
to those Shares or other amounts.  The provisions of this Paragraph 7(d) shall
be applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).
 
(e) Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Common Stock.  In no event, however, shall any
fractional shares be issued.  Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.
 
8. Deferred Issue Date.  Notwithstanding any provision to the contrary in this
Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then the following limitation
shall apply:
 
-           No Shares or other amounts which become issuable or distributable
under this Agreement upon Participant’s Separation from Service shall actually
be issued or distributed to Participant prior to the earlier of (i) the first
(1st) day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first (1st) day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
 
-           Participant’s right to receive each installment of Shares or other
installment distribution pursuant to the terms of this Agreements shall, for
purposes of Code Section 409A, be treated as a right to receive a series of
separate payments.
 
9. Compliance with Laws and Regulations.  The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any Stock Exchange on which the Common Stock may
be listed for trading at the time of such issuance.
 
10. Change in Control Benefits Agreement.  Notwithstanding anything to the
contrary in this Agreement, if Participant is, at the time of a change in
control or ownership of the Corporation (whether or not that transaction
constitutes a Change in Control hereunder), a party to a Change in Control
Benefits Agreement with the Corporation, then the provisions of that agreement
shall, to the extent applicable to this Award, govern Participant’s rights and
benefits with respect to the restricted stock units and underlying Shares
subject to this Agreement, and in the event of any conflict between the
provisions of that Change in Control Benefits Agreement and this Agreement, the
provisions of the Change in Control Benefits Agreement shall be controlling;
provided, however, that in the event there is any conflict between the issuance
or distribution provisions of this Agreement and the issuance or distribution
provisions of the Change in Control Benefits Agreement, the issuance and
distribution provisions of this Agreement shall be controlling.
 
11. Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on the Award
Notice.  All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
 
12. Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
 
13. Construction.
 
(a) This Agreement and the Award evidenced hereby are made and granted pursuant
to the Plan and are in all respects limited by and subject to the terms of the
Plan and any applicable Change in Control Benefits Agreement.  All decisions of
the Plan Administrator with respect to any question or issue arising under the
Plan or this Agreement shall be conclusive and binding on all persons having an
interest in the Award.
 
(b) To the extent there is any ambiguity as to whether any provision of this
Agreement would otherwise contravene one or more applicable requirements or
limitations of Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder, such provision shall be interpreted and applied in a
manner that complies with the applicable requirements of Section 409A of the
Internal Revenue Code and the Treasury Regulations thereunder.
 
(c) Participant hereby acknowledges the receipt of a copy of the official
prospectus for the Plan.   A copy of the Plan is available upon request made to
the Human Resources Department at the Corporation’s principal offices (822
Bishop Street, Honolulu, HI 96813).
 
14. Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.
 
15. Coverage under Recoupment Policy. If Participant is on the Award Date, or at
any time thereafter becomes, either an executive officer of the Corporation
subject to Section 16 of the 1934 Act, or a participant in the Corporation’s
Performance Improvement Incentive Plan, then Participant shall be subject to the
Alexander & Baldwin, Inc. Policy Regarding Recoupment of Certain Compensation,
effective as of June 29, 2012 (the “Recoupment Policy”), the terms of which are
hereby incorporated herein by reference and receipt of a copy of which
Participant hereby acknowledges. If Participant is subject to the Recoupment
Policy, then any incentive compensation that is paid or granted to, or received
by, Participant on or after June 29, 2012 (including, without limitation, any
incentive compensation that the Corporation pays to Participant on or after June
29, 2012 pursuant to an incentive compensation award made to Participant prior
to June 29, 2012, whether by the Corporation or any predecessor entity) and
during the three-year period preceding the date on which the Corporation is
required to prepare an accounting restatement due to material non-compliance
with any applicable financial reporting requirements under the federal
securities laws shall be subject to recovery and recoupment pursuant to the
terms of such policy.  For purposes of such Recoupment Policy, “incentive
compensation” means any cash or equity-based award (e.g., stock award,
restricted stock unit award, performance share unit award or stock option grant
or shares of Common Stock issued thereunder) or any profit sharing payment or
distribution that is based upon the achievement of financial performance
metrics.  An additional copy of the Recoupment Policy is available upon request
made to the Corporate Secretary at the Corporation’s principal offices.
 



 
 

 
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 


 
DEFINITIONS
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Restricted Stock Unit Award Agreement.
 
B. Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.
 
C. Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date specified in the
Award Notice.
 
D. Award Notice shall mean the Notice of Award of Time-Based Restricted Stock
Units delivered to Participant in which there is set forth the basic terms of
the restricted stock units subject to this Agreement, including (without
limitation) the applicable vesting schedule for those units.
 
E. Board shall mean the Corporation’s Board of Directors.
 
F. Cause shall mean the commission of any act of fraud, embezzlement or
dishonesty by Participant, any unauthorized use or disclosure by Participant of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Participant adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner; provided, however, that in the event
Participant is, at the time the Corporation (or any Parent or Subsidiary)
purports to terminate Participant’s Employee status for Cause, a party to a
Change in Control Benefits Agreement applicable to the Award, the term Cause
shall have the meaning ascribed to that term in such Change in Control Benefits
Agreement.  The foregoing definition shall not in any way preclude or restrict
the right of the Corporation (or any Parent or Subsidiary) to discharge or
dismiss Participant or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan and this Agreement,
to constitute grounds for termination for Cause.
 
G. Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing fifty percent (50%)
or more of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,
 
(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,
 
(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) acquires directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) thirty-five percent
(35%) or more of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or
 
(iv) a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination;
 
provided, however, that in the event Participant is a party to a Change in
Control Benefits Agreement applicable to the Award, the term Change in Control
shall have the meaning ascribed to that term in such Change in Control Benefits
Agreement.   
 
H. Change in Control Benefits Agreement  shall mean any separate agreement
between Participant and the Corporation which provides Participant with special
vesting acceleration and/or other special benefits wtih respect to one or more
awards of restricted stock units made to Participant for shares of Common Stock,
including (to the extent applicable) the restricted stock units evidenced by
this Agreement, in the event of a change in control or ownership of the
Corporation (whether or not constituting a Change in Control hereunder).
 
I. Code shall mean the Internal Revenue Code of 1986, as amended.
 
J. Common Stock shall mean shares of the Corporation’s common stock.
 
K. Corporation shall mean Alexander & Baldwin, Inc., a Hawaii corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Alexander & Baldwin, Inc. which shall by appropriate action adopt the
Plan.
 
L. Early Retirement shall mean the Participant's retirement from Service, wtih
the prior approval of the Corporation (or Parent or Subsidiary employing
Participant), on or after the atainment of age fifty-five (55) and the
completion of at least five (5) years of  Service.
 
M. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
 
N. Fair Market Value per share of Common Stock on any relevant date shall be the
closing selling price per share of Common Stock at the close of regular hours
trading (i.e., before after-hours trading beings) on date in question on the
Stock Exchange serving as the primary market for the Common Stock, as such price
is reported by the National Association of Securities Dealers (if primarily
traded on the Nasdaq Global Select Market) or as officially quoted in the
composite tape of transactions on any other Stock Exchange on which the Common
Stock is then primarily traded.  If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.
 
O. Good Reason shall mean the occurrence of any of the following events effected
without Participant’s consent: (A) a change in Participant’s position with the
Corporation (or any Parent or Subsidiary employing Participant) which materially
reduces Participant’s duties and responsibilities or the level of management to
which Participant reports, (B) a relocation of Participant’s principal place of
employment by more than fifty (50) miles, (C) a reduction in Participant’s level
of compensation, as measured in terms of base salary, fringe benefits and target
annual incentive payment, by more than ten percent (10%) or (D) the failure by
the Corporation to continue in effect any stock option or other equity-based
plan in which Participant is participating, or in which Participant is entitled
to participate, immediately prior to a change in control of the Corporation,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan; or the failure by the
Corporation to continue Participant’s participation therein (or in such
substitute or alternative plan) on a substantially equivalent basis, both in
terms of the amount or timing of payment of benefits provided and the level of
Participant’s participation relative to other participants, as existed
immediately prior to the change in control of the Corporation.
 
However, in the event Participant is at the time of his or her cessation of
Employee status a party to a Change in Control Benefits Agreement applicable to
the Award evidenced by this Agreement, the term Good Reason shall have the
meaning ascribed to that term in such Change in Control Benefits Agreement.
 
P. Involuntary Termination shall mean the Participant’s Separation from Service
by reason of:
 
(i)           Participant’s involuntary dismissal or discharge by the
Corporation for reasons other than for Cause, or
 
(ii)           Participant’s voluntary resignation for Good Reason.
 
Q. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.
 
R. Normal Retirement shall mean the cessation of Service by reason of retirment
at or after the attainment of age sixty-five (65).
 
S. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
 
T. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
U. Permanant Disability shall mean the inability of Participan to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.
 
V. Plan shall mean the Corporation’s 2012 Incentive Compensation Plan.
 
W. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
X. Qualifying Change in Control shall mean the date on which there occurs a
Change in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with  Section 1.409A-3(i)((5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with  Section 1.409A-3(i)((5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with  Section
1.409A-3(i)((5)(vii) of the Treasury Regulations.
 
Y. Separation from Service shall mean the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of
employment.  The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is less than fifty percent (50%) of the
average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months (or such shorter period for which
he or she may have rendered such services).  Solely for purposes of determining
when a Separation from Service occurs, Participant will be deemed to continue in
“Employee” status for so long as he or she remains in the employ of one or more
members of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance. “Employer Group” means the Corporation and any Parent or Subsidiary
and any other corporation or business controlled by, controlling or under common
control with, the Corporation, as determined in accordance with Sections 414(b)
and (c) of the Code and the Treasury Regulations thereunder, except that in
applying Sections 1563(1), (2) and (3) of the Code for purposes of determining
the controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section  1.4.14(c)-2 of the Treasury Regulations.  Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.
 
Z. Service shall mean Participant’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor.  In
addition, the following provisions shall govern the determination of
Participant’s period of Service:
 
(i)           Participant shall be deemed to continue in Service for so long as
Participant performs services for the Corporation (or any Parent or Subsidiary)
in the capacity of an Employee, a non-employee member of the board of directors
or a consultant or independent advisor.


(ii)           Participant shall be deemed to cease Service immediately upon the
occurrence of the either of the following events: (a) Participant no longer
performs services in any of the foregoing capacities for the Corporation (or any
Parent or Subsidiary) or (b) the entity for which Participant performs such
services ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.


(iii)           Service as an Employee shall not be deemed to cease during a
period of military leave, sick leave or other personal leave approved by the
Corporation (or any Parent or Subsidiary) employing Participant; provided,
however, that the following special provisions shall be in effect for any such
leave:


a.           Should the period of such leave (other than a disability leave)
exceed six (6) months, then Participant shall be deemed to cease Service and to
incur a Separation from Service upon the expiration of the initial six (6)-month
period of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or Subsidiary)
employing Participant.


b.           Should the period of a disability leave exceed twenty-nine (29)
months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial twenty-nine
(29)-month period of that leave, unless Participant retains a right to
re-employment under applicable law or by contract with the Corporation.  For
such purpose, a disability leave shall be a leave of absence due to any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than six (6)
months and causes Participant to be unable to perform the duties of his or her
position of employment (or any substantially similar position of employment)
with the Corporation (or any Parent or Subsidiary).


c.           Except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the written policy on leaves of
absence of the Corporation no Service credit shall be given for vesting purposes
for any period Participant is on a leave of absence.


(iv)           Notwithstanding anything to the contrary in the foregoing
provisions of this Service definition, the Participant shall in all events be
deemed to cease Service for all purposes of this Award immediately upon
Participant’s incurrence of a Separation from Service.


AA. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.
 
BB. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.  The term Subsidiary shall also include any
wholly-owned limited liability company in such chain of subsidiaries that is
disregarded for U.S. federal income tax purposes.
 
CC. Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock which vest under the Award and any phantom dividend equivalents
distributed with respect to those shares.
 

